Citation Nr: 1600176	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left arm disability, including epicondylitis or tennis elbow, to include as secondary to service-connected disability.  

2.  Entitlement to a disability rating in excess of 30 percent for dysthymic disorder.  

3.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome (CTS) of the right wrist.

4.  Entitlement to a disability rating in excess of 10 percent for CTS of the left wrist.  

5.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

6.  Entitlement to a disability rating in excess of 10 percent a left knee disability.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to May 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a left arm disability, an increased disability rating for dysthymic disorder and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the Veteran's CTS of the right and left wrists has been manifested by no more than mild incomplete paralysis of the median nerve.  

2.  At all times during the pendency of the appeal, the Veteran's right knee disability has been manifested by flexion to no less than 90 degrees with objective evidence of pain at 80 degrees, without limitation of extension or objective evidence of additional limitation of motion with repetition or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination; there is subjective evidence of locking and buckling or giving out.  

3.  At all times during the pendency of the appeal, the Veteran's left knee disability has been manifested by flexion to no less than 90 degrees with objective evidence of pain at 85 degrees, extension limited to no less than 5 degrees and no objective evidence of additional limitation of motion with repetition or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination; there is subjective evidence of locking and buckling or giving out.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right wrist CTS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for a disability rating in excess of 10 percent for left wrist CTS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).  

3.  The criteria for a rating in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).  

4.  Resolving doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for right knee instability, for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  

5.  The criteria for a rating in excess of 10 percent for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).  

6.  Resolving doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for left knee instability, for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records, as well as records from the Social Security Administration, have also been obtained.  

The Veteran was provided VA examinations in August 2010, May 2011 and June 2013 in connection with the claims.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claims.  The reports for each claimed disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran and her representative contend that her bilateral CTS and bilateral knee disabilities are more severe than the current ratings reflect.  The Veteran argues that the conditions have gotten progressively worse over the years and that she is unable to work because she cannot stand or walk for long periods of time and she is unable to lift any significant weight. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral CTS

The Veteran's CTS of the right and left wrists are each rated at 10 percent pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 that governs the evaluation of paralysis of the median nerve.  

Under this Code, a 10 percent rating is assigned when there is mild incomplete paralysis of the median nerve on either the major (dominant) side or the minor (nondominant) side.  Moderate incomplete paralysis warrants a 30 percent rating on the dominant side and a 20 percent rating on the nondominant side.  Severe incomplete paralysis warrants a 50 percent rating on the major side and 40 percent rating on the minor side, respectively.  

Diagnostic Code 8514 provides the rating criteria for evaluation of paralysis of the musculospiral nerve (radial nerve).  Under these provisions, mild incomplete paralysis warrants a 20 percent rating for both the dominant and nondominant sides; moderate incomplete paralysis warrants a 30 percent disability evaluation for the dominant side and 20 percent for the nondominant side; and, severe incomplete paralysis warrants a 50 percent disability evaluation for the dominant side and 40 percent for the nondominant side.  

Diagnostic Code 8516 provides the rating criteria for paralysis of the ulnar nerve.  Mild incomplete paralysis warrants a 10 percent rating for both the dominant and nondominant sides; moderate incomplete paralysis warrants a 30 percent disability evaluation for the dominant side and 20 percent for the nondominant side; and, severe incomplete paralysis warrants a 40 percent disability evaluation for the dominant side and 30 percent for the nondominant side.  

A general note defines "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

VA and private treatment records dated from July 2009 to July 2010 reflect treatment and evaluation for bilateral wrist CTS.  Treatment records note the Veteran's continued complaints of numbness and pain in both hands.  A September 2009 private evaluation noted she wore bilateral wrist splints and that she had full range of motion of both wrists without discomfort.  The examiner opined that her CTS was nonsevere.  

An August 2010 written statement from a friend and former co-worker of the Veteran, indicated that she had known the Veteran since 2005 and had observed that the Veteran was in a great deal of pain as a result of her disabilities.  

An August 2010 VA examination report reflects the Veteran's complaints of increased, daily bilateral wrist pain and decreased strength in her hands with more frequent episodes of numbness and tingling.  She complained of pain and stiffness in her right wrist with no swelling, weakness or instability.  She reported some swelling, stiffness and pain in her left wrist.  She wore her bilateral wrist supports on a daily basis and stated that her bilateral wrist CTS did not affect her activities of daily living.  Repetitive movement increased her pain and numbness, but she denied any flare-ups.  

Examination revealed the Veteran was right hand dominant.  There was no atrophy, hypertrophy or loss of muscle tone in the upper extremities and sensation was intact to pinprick, light touch and vibration.  Deep tendon reflexes were present and equal bilaterally.  Right wrist ulnar radiation was limited to 42 degrees with no pain on motion and left wrist palmar flexion was limited to 50 degrees and ulnar deviation to 35 degrees with pain on range of motion testing.  There was no right wrist tenderness on examination, but there was left wrist tenderness.  There was no bilateral wrist edema, erythema, warmth or crepitus.  The assessment was bilateral CTS with no objective findings of radiculopathy and mild functional limitations.  

A September 2010 private evaluation noted the Veteran's complaints of worsening chronic and constant pain in the bilateral wrists with swelling, tenderness and increasing frequency of episodes.  Physical examination showed positive Phalen's and Tinel's signs.  The examiner also evaluated the Veteran's back and shoulder pain as well as her diagnosed depression and opined that the Veteran was disabled for usual type of work or anything similar, based on assessment of all her disabilities.  

A December 2010 SSA decision found the Veteran to have several severe impairments that included bilateral CTS, and that she had residual functional capacity to perform sedentary work except that the combined effects of her impairments rendered her incapable of sustaining work 8 hours, 5 days and 40 hours a week.   

A subsequent private treatment record, dated in February 2011 shows the Veteran complained of intermittent pain from her elbows to wrists, limited range of motion and swelling.  Examination revealed muscle strength to be 5/5 overall.  

A May 2011 VA examination report reflects the Veteran's complaints of being unable to work because of increased pain in her bilateral wrists and knees.  She also reported increased numbness, stiffness and swelling in both hands with decreased hand strength.  She reported having trouble with buttons and putting on her shoes.  She also reported having daily flare-ups with increased activity.  She wore CTS braces on both wrists.  

Examination revealed bilateral hand muscle strength was 3/5.  Sensation was intact to both hands for pinprick and light touch.  Bilateral wrist range of motion was limited by pain.  There was no swelling in the bilateral wrists.  Tinel's sign was positive for both wrists.  The examiner diagnosed bilateral wrist CTS with mild functional limitations and opined that the Veteran was able to do sedentary or light duty work.  

May 2011 written statements from the Veteran and her husband indicate that her bilateral CTS caused constant pain in both wrists.  The Veteran's statement indicates that she had increased pain and numbness in both wrists and could no longer grasp heavy or light objects without losing her grip.  

An August 2011 VA treatment record indicates the Veteran was issued new bilateral wrist splints.  

In June 2013, the Veteran again underwent a VA examination.  At that time she complained of increased symptoms which included steady tingling in both hands involving both 4th and 5th digits and the medial aspects.  She also complained of bilateral hand pain with grasping or lifting of any significant weight.  She reported intermittent numbness in both hands that lasted 20 to 30 minutes.  She complained of dropping objects.  She used bilateral wrist splints at night.  She described mild intermittent pain as well as mild paresthesias and/or dysesthesias and numbness.  

Examination revealed muscle strength of 5/5 with bilateral wrist flexion and extension, as well as with bilateral grip and pinch testing.  Deep tendon reflexes were normal.  There was decreased sensation to light touch in both hands.  There were no trophic changes.  Phalen's and Tinel's signs were both positive in both hands.  Test results showed mild incomplete paralysis of the median nerve in both upper extremities.  There was no involvement of the radial or ulnar nerves.  The examiner opined that the Veteran's diagnosed bilateral CTS impacted her ability to work because repetitive type activity would cause increased symptoms.  He further opined that she was capable of sedentary employment.  

The objective neurological testing and examinations during the August 2010, May 2011 and June 2013 VA examinations showed findings assessed by the examiners to be no more than mild CTS in both wrists with mild functional impairment.  The June 2013 examination report indicated that testing revealed mild incomplete paralysis of the bilateral median nerves with no involvement of the radial or ulnar nerves. 

Although the Veteran, her husband and her friend are competent to report on their personal knowledge of her symptoms, and their statements are accepted as credible, they are not as probative in this case as the objective findings from multiple medical examinations.

Concomitantly, the VA examiners who conducted the August 2010, May 2011 and June 2013 VA examinations and are competent to provide probative opinions, took into consideration all of the Veteran's subjective complaints, her occupational and social history, and the results of the objective neurological testing and examinations in determining the overall severity of the manifestations attributed to her service-connected bilateral CTS.  The Board finds the VA examiner's assessments of the severity of the Veteran's bilateral CTS more probative than the December 2010 SSA determination that her bilateral CTS are severe, because the VA examiners, unlike the SSA determination, provided objective findings and rationale for their opinions.  For instance, in all VA examinations, deep tendon reflexes were present and normal and there was no atrophy, edema, or loss of muscle tone in the upper extremities noted.  Full muscle strength was noted in February 2011 and June 2013, although decreased muscle strength was noted in May 2011.  Sensation was intact at all examinations except the June 2013 VA examination which noted decreased sensation to light touch.  

While the Veteran and her husband believe that her bilateral wrist CTS symptoms have gotten progressively worse during the pendency of the appeal, the VA examiners addressed the Veteran's symptoms in the VA examination reports and, noted that her resulting overall impairment attributable to her bilateral wrist CTS remained mild.  The examiners further opined that the Veteran's bilateral wrist CTS symptoms caused not more than mild occupational impairment.  

For all the above reasons, entitlement to separate disability ratings in excess of 10 percent for CTS of the right and left wrists is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102 (2015).  

Bilateral Knees

The Veteran's service-connected right and left knee disabilities, diagnosed as left knee patellofemoral pain syndrome and right knee osteoarthritis are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion of the leg.  

Under Diagnostic Code 5260 a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of motion of the knee is from 0 degrees extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to Diagnostic Code 5257.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe"" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.  

Pursuant to Diagnostic Code 5258, a 20 percent rating is available for dislocation of semilunar cartilage.  Under Diagnostic Code 5259, a 10 percent rating may be awarded for removal of semilunar cartilage.  Diagnostic Code 5263 provides a 10 percent rating for genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a.

Additional ratings are available for ankylosis of the knees (Diagnostic Code 5256), and impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

VA and private treatment records dating from July 2009 to March 2010 show the Veteran's complaints of bilateral knee pain.  In a July 2009 questionnaire for SSA, the Veteran indicated that she used a walker and bilateral knee braces on a daily basis.  August 2009 VA X-ray studies of both knees revealed tiny spurs in both patellae.  A September 2009 private evaluation shows the Veteran denied any swelling or locking of her knees.  Physical examination revealed she walked with a slight antalgic gait.  There was no evidence of erythema, edema, or laxity.  There appeared to be slight genu valgum.  Bilateral knee flexion was to 130 degrees.  There was mild patellofemoral crepitance and tenderness to palpation in both knees.  The impression was chronic bilateral anterior knee pain.  Another September 2009 private evaluation noted mild degenerative arthritic changes in the bilateral knees.  A November 2009 private treatment note indicated the Veteran had recently sought VA treatment for bilateral knee pain and was given steroid injections.  A December 2009 VA treatment record indicated that the Veteran used a walker because of chronic low back and bilateral knee pain.  She reported her left knee pain was more severe than her right and that the left knee would buckle and almost cause her to fall.  She also complained of frequent snapping and popping in both knees.  A March 2010 VA treatment record indicated recent MRI studies revealed mild to moderate chondromalacia of the left knee patella and moderate chondromalacia of the right knee patella with some lateral deviation of the patella.  

August 2010 written statements from a former co-worker and friend of the Veteran's and another friend provide their personal observations of her bilateral knee disability symptoms.  The co-worker indicated that she had known the Veteran since 2005 and observed that she was in a great amount of pain when they worked together.  She stated that the Veteran used a walker and braces when she left her home.  The friend stated she had known the Veteran for the past 7 years and the Veteran had to use a walker and cane to get in and out of her home, as well as braces on both legs.  

An August 2010 VA examination shows the Veteran complained of constant bilateral knee pain and stiffness.  She further complained of left knee swelling, weakness and instability.  She reported that her left knee did give way and that she had fallen 3 to 4 times in the last month.  She reported left knee pain with every step but denied any knee pain when sitting.  She denied any flare-ups in either knee.  She had steroid injections that decreased her pain for 4 to 6 weeks.  At the time of the examination she was using a walker.  

Examination revealed no muscle atrophy, hypertrophy or loss of muscle tone.  Right knee flexion was to 120 degrees and extension to 0 degrees with no evidence of pain on motion and no limitation of motion with repetition.  Range of motion was somewhat affected by obesity.  There was no erythema, warmth, crepitus or tenderness present and no knee instability.  Left knee flexion was to 90 degrees with extension to 0 degrees with pain with motion and limitation of motion with repetition.  Range of motion was limited by effort and obesity.  The Veteran complained of pain with slight touch of the left knee.  There was no edema, warmth, erythema or crepitus present and no knee instability.  There was no evidence of deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability or pertinent abnormal weightbearing.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner diagnosed right knee degenerative joint disease with mild functional limitations and mild left patellofemoral syndrome with minimal functional limitations.  

Subsequent VA and private treatment records show ongoing bilateral knee complaints.  A September 2010 private treatment record shows the Veteran complained of constant bilateral knee pain radiating into her ankles and accompanied by intermittent numbness and tingling sensations.  Prolonged standing or walking worsened the pain.  The Veteran reported being unemployed due to her bilateral knee pain.  It was noted that she used a walker to assist her in ambulation.  Examination revealed an antalgic gait pattern secondary to knee joint pain.  She was unable to ambulate on her heels or toes.  Muscle strength was 5/5 in both lower extremities and there was no muscle atrophy or fasciculations or joint swelling.  Range of motion of the bilateral knees was limited due to pain.  The impression was bilateral patellofemoral syndrome.  

A December 2010 SSA decision found that the Veteran had several severe impairments including bilateral chondromalacia of the patella, difficulties walking without a walker, osteoarthritis, posttraumatic stress disorder and major depressive disorder.  The decision further found that she had residual functional capacity to perform sedentary work except the combined effects of her impairments rendered her incapable of sustaining work 8 hours, 5 days and 40 hours a week.  

A February 2011 private treatment record shows the Veteran complained of bilateral knee pain and back pain.  Examination revealed gait and station camptocormia and muscle strength of 5/5 overall.  

May 2011 written statements from the Veteran and her husband indicate that she had constant pain as a result of her bilateral knee disability.  Her husband stated that she was unable to stand or sit in one place for any length of time.  The Veteran stated that she was unable to walk steadily without the help of a VA-issued walker and knee braces.  

In May 2011, the Veteran underwent a VA examination.  She complained of constant severe bilateral knee pain and stiffness with decreased strength.  She also reported swelling and instability in both knees, left greater than the right, with popping and grinding.  She reported daily flare-ups.  She reported numbness in both knees and fatigue.  She used bilateral knee braces and a cane.  

Examination revealed an abnormal gait with left leg limping.  There was no atrophy or loss of muscle tone.  Muscle strength in both lower extremities was 4/5.  She was unable to toe walk due to effort and pain in her bilateral knees.  Bilateral knee flexion was to 90 degrees with right knee extension to 0 degrees and left knee extension to 5 degrees.  Range of motion was limited by pain and weakness.  There was no laxity in the medial and lateral collateral ligaments, and there was some indication of possible anterior and posterior cruciate ligament laxity although the examiner found no knee instability.  There was no swelling or point tenderness noted in the bilateral knees.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  There was no additional loss of function with repetitive use.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  The diagnosis was bilateral knee patella-femoral syndrome with mild functional limitations and degenerative joint disease of the right knee with mild functional limitations.  The examiner opined that the Veteran was able to do sedentary or light duty employment.  

Subsequent VA treatment records show the Veteran complained of bilateral knee pain in August 2011 with weak knee strength and reduced range of motion.  In March 2012 she was prescribed bilateral knee braces.  In March 2013 she reported having fallen since her last appointment.  An April 2013 treatment record notes that she was able to ambulate independently and her gait was steady with bilateral knee braces.  

A June 2013 VA examination noted the Veteran's complaints of daily knee pain with weight bearing with severity of 4-6/10.  She denied any current buckling, but did describe locking of the left knee when stretching, and of popping and grinding in both knees.  She denied any swelling in either knee.  She reported increased stiffness and discomfort during flare-ups with cold, wet weather.  

Examination revealed right knee flexion to 90 degrees with objective evidence of pain at 80 degrees and extension to 0 without evidence of pain.  Left knee flexion was to 90 degrees with objective evidence of pain beginning at 85 degrees and extension to 0 degrees with no objective evidence of pain.  There was no additional limitation with repetitive range of motion testing.  The examiner found functional impairment in both knees manifest by less movement than normal and pain on movement.  There was tenderness or pain to palpation of both knees.  Muscle strength was 5/5 with bilateral knee flexion and extension.  There was no evidence of joint instability in either knee.  There was no evidence of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran regularly used braces on both knees.  The examiner opined that the Veteran's bilateral knee condition impacted her ability to work by increased pain with prolonged standing and weightbearing.  The examiner opined that she was capable of sedentary employment.  

Even accounting for restricted motion due to pain, at no time during the pendency of the appeal does the evidence of record show limitation of flexion and/or extension to the extent necessary for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261.  Throughout the course of the appeal, the Veteran's measurements have not approximated these levels of limitation.  The Board has also considered Deluca and Mitchell and the Veteran's symptoms of subjective pain, locking, popping, swelling, having to wear knee braces, weakness, lack of endurance, and daily flare-ups, as well as the December 2010 SSA finding that his bilateral knee disability was a severe impairment; however, the evidence does not show that these symptoms result in additional disability beyond that reflected in her range of motion measurements.  Nor does the evidence reveal limitation of either right or left knee flexion or extension to the extent necessary to warrant even compensable evaluations under Diagnostic Codes 5260 and 5261.  Therefore, separate ratings are not warranted pursuant to VAOPGCPREC 9-2004.  

Likewise, as the VA examiners have specifically found no evidence of left knee ankylosis, dislocated or removed semilunar cartilage, malunion of the left tibia and fibula or genu recurvatum, a schedular rating in excess of 10 percent is not warranted for the Veteran's left knee disability under any other listed diagnostic code.

Accordingly, the preponderance of the evidence is against separate disability ratings in excess of 10 percent based on limitation of motion or other applicable diagnostic codes (other than Diagnostic Code 5257 discussed below); there is no doubt to be resolved; and higher ratings for right and left knee disabilities are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Nonetheless, due to the Veteran's subjective complaints of popping, locking and giving out, the Board has also considered separate ratings pursuant to Diagnostic Code 5257 for lateral or medial instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence of record shows that the Veteran's complaints of these symptoms have been consistent throughout the pendency of the appeal and therefore the Board finds them credible.  However, all the medical examination and testing have shown no right or left knee instability or subluxation.  Regardless, bilateral knee braces have been issued the Veteran by VA and it has frequently been noted that she used either a walker or cane to assist with ambulation (although it is unclear if the walker is used because of knee pain or back pain, or both).  Based on the relatively balanced conflicting evidence, however, the Board finds it appropriate to resolve reasonable doubt in favor of the Veteran and conclude that the evidence shows that her disability manifests in "slight" instability, corresponding to 10 percent ratings pursuant to Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.71a.  Thus separate ratings Pursuant to Diagnostic Code 5257 are warranted for the right and left knee disabilities.  Nonetheless, as the objective medical testing has not shown any evidence of lateral or medial instability or subluxation, separate ratings in excess of 10 percent are not warranted under Diagnostic Code 5257.  

Extraschedular Rating

The Board has also considered whether referral for extraschedular ratings for the Veteran's bilateral wrist CTS and/or bilateral knee disabilities is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  38 C.F.R. § 3.321(b)(1) (2014).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied for any of the claimed disabilities.  During the pendency of the appeal, the Veteran's service-connected bilateral wrist CTS and bilateral knee disabilities have been manifested by signs and symptoms such as pain, instability, numbness, tingling and tenderness, which impair her ability to lift heavy objects, or stand, or walk for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to neurological upper extremity disabilities or disabilities of the knee provide disability ratings on the basis of incomplete paralysis of identified nerves and limitation of motion of the knee, instability, and overall impairment.  See, e.g. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261; 4.124a, Diagnostic Code 8515.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and contemplates impairment to all the peripheral nerves of the upper extremities the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability.  While these symptoms may result in effects such as problems lifting or grasping heavy objects or walking or standing for prolonged periods of time, in short, there is nothing exceptional or unusual about the Veteran's bilateral wrist CTS or bilateral knee disabilities because the rating criteria reasonably describe her disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's bilateral wrist CTS and bilateral knee disabilities, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Similarly, the Board does not find that the collective impact of her disabilities require referral for extraschedular consideration.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A disability rating in excess of 10 percent for right wrist CTS is denied.

A disability rating in excess of 10 percent for left wrist CTS is denied.  

A disability rating in excess of 10 percent for right knee disability is denied.  

A separate disability rating of 10 percent for right knee instability pursuant to Diagnostic Code 5257 is granted.  

A disability rating in excess of 10 percent for left knee disability is denied.  

A separate disability rating of 10 percent for left knee instability pursuant to Diagnostic Code 5257 is granted.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is inadequate for determining the Veteran's claims of entitlement to service connection for a left arm disability, as well as for increased disability rating for dysthymia and TDIU.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

The Veteran contends that she currently has a left arm disability secondary to her service-connected bilateral CTS.  Alternatively, the May 2011 VA examiner indicated that she reported her left elbow symptoms had their onset during service.  The Veteran has been diagnosed with epicondylitis or tennis elbow in January 2008, March 2008 and May 2008.  Although an August 2010 VA examiner noted the Veteran's history of diagnosed tennis elbow and noted painful left elbow range of motion testing, opined that there was no objective findings to support a current left elbow diagnosis.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the competent medical evidence of record tends to show that the Veteran has had diagnosed epicondylitis or tennis elbow shortly before she filed her claim, and possibly during the pendency of her claim.  Thus, another examination and opinion should be obtained for the Veteran's claimed left arm disability on remand.  38 U.S.C.A. § 5103A; Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for an increased disability for her dysthymia, she was last afforded a VA examination in June 2013.  However, evidence dated in March 2014 shows the Veteran was diagnosed with major depressive disorder and it appears that her psychiatric disability may have later worsened.  In order to most fairly evaluate the current severity of the Veteran's service-connected psychiatric disorder, another VA in-person psychiatric examination is necessary.  

With regard to the Veteran's claim for TDIU, the Board finds that the claim is inextricably intertwined with her claim for an increased disability rating for dysthymia.  As the increased rating claim needs additional development to address the current severity of her diagnosed dysthymic disorder, the Board finds that the issue of TDIU is intertwined with the increased disability rating as the schedular rating criteria applicable to psychiatric disabilities specifically contemplate occupational impairment.  Accordingly, the Board finds that the matter of entitlement to TDIU must be deferred until the additional development with respect to the issue of an increased disability for a psychiatric disorder is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claim file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any left elbow disability, to include diagnosed epicondylitis, and tennis elbow, if found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must elicit a complete history from the Veteran regarding her left elbow disability.  

Based on review of all the evidence of record, and the Veteran's elicited history, the examiner must first determine whether it is clear that the diagnosed epicondylitis and/or tennis elbow in 2008 completely resolved prior to July 2010 when she submitted her current claim.  If not, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left elbow disability or residuals thereof was caused by or aggravated by her left wrist CTS.  

If the examiner determines that the Veteran's left elbow disability was aggravated by her service-connected CTS disability, the baseline level of severity of the left elbow disability prior to aggravation by CTS must be determined.  

If the examiner does not find that any left elbow disability was caused or aggravated by the Veteran's service-connected CTS, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left elbow disability had its onset in service or is otherwise related to service or any incident therein.  

The VA examiner must comment on the prior diagnoses in 2008, as well as objective evidence of painful left elbow motion during the August 2010 VA examination and the Veteran's elicited history.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Afford the Veteran an appropriate VA in-person examination to determine the current severity of social and occupational impairment due to her service-connected dysthymia.  The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment and should specifically comment on the impact the Veteran's service-connected disabilities would have on her occupational functioning.  

The Veteran's file must be made available to the VA examiner for review and any opinions provided must be supported by an adequate rationale.  

3.  Then readjudicate the appeal.  If the any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


